
	
		I
		112th CONGRESS
		2d Session
		H. R. 6523
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that ITIN applicants submit their application in person at taxpayer assistance
		  centers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 ITIN Reform Act of
			 2012.
		2.Requirements for the
			 issuance of ITINs
			(a)In
			 generalSection 6109 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(i)Special rules
				relating to the issuance of ITINs
						(1)In
				generalThe Secretary may issue an individual taxpayer
				identification number to an individual only if the requirements of paragraphs
				(2) and (3) are met.
						(2)In-person
				applicationThe requirements of this paragraph are met if, with
				respect to an application for an individual taxpayer identification
				number—
							(A)the applicant
				submits the application in person at a taxpayer assistance center of the
				Internal Revenue Service a Form W–7 (or any successor thereof), together with
				the required documentation, or
							(B)in the case of an applicant who resides
				outside of the United States, the applicant submits the application in person
				to an employee of the Internal Revenue Service or a designee of the Secretary
				at a United States diplomatic mission or consular post, together with the
				required documentation.
							(3)Initial on-site
				verification of documentationThe requirements of this paragraph
				are met if, with respect to each application, an employee of the Internal
				Revenue Service at the taxpayer assistance center, or the employee or designee
				described in paragraph (2)(B), as the case may be, conducts an initial
				verification of the documentation supporting the application submitted under
				paragraph (2).
						(4)Required
				documentationFor purposes of
				this subsection—
							(A)required
				documentation includes such documentation as the Secretary may require that
				proves the individual’s identity and foreign status, and
							(B)the Secretary may
				only accept original documents.
							(5)Exceptions
							(A)Military
				spousesParagraph (1) shall
				not apply to the spouse, or the dependents, without a social security number of
				a taxpayer who is a member of the Armed Forces of the United States.
							(B)Treaty
				benefitsParagraph (1) shall not apply to a nonresident alien
				applying for an individual taxpayer identification number for the purpose of
				claiming tax treaty benefits.
							(6)Term
							(A)In
				generalAn individual taxpayer identification number issued after
				the date of the enactment of this subsection shall be valid only for the 3-year
				period which includes the taxable year of the individual for which such number
				is issued and the 2 succeeding taxable years.
							(B)Continued
				validitySuch number shall be valid for each succeeding 3-year
				period if—
								(i)a
				return of the individual (or, if a dependent, on which the individual is
				included) is made for a taxable year in the preceding 3-year period, and
								(ii)each of the
				preceding 3-year periods beginning with the period in which such number was
				issued is a valid period under this paragraph.
								(C)Special rule for
				existing ITINsIn the case of an individual with an individual
				taxpayer identification number issued on or before the date of the enactment of
				this subsection, such number shall not be valid—
								(i)after the end of
				the 3-year period beginning on the date of the enactment of this subsection,
				and
								(ii)if a return of the individual (or, if a
				dependent, on which the individual is included) is not made for the first
				taxable year beginning after the date of the enactment of this
				subsection.
								.
			(b)InterestSection
			 6611 of such Code is amended by redesignating subsection (h) as subsection (i)
			 and by inserting after subsection (g) the following new subsection:
				
					(h)Special rule
				relating to ITINsNotwithstanding any other provision of this
				section, no interest shall be allowed or paid to or on behalf of a individual
				with respect to any overpayment until after 45 days after an individual
				taxpayer identification number is issued to the
				individual.
					.
			(c)Audit by
			 TIGTANot later than two years after the date of the enactment of
			 this Act, and every two years thereafter, the Treasury Inspector General for
			 Tax Administration shall conduct an audit of the program of the Internal
			 Revenue Service for the issuance of individual taxpayer identification numbers
			 pursuant to section 6109(i) of the Internal Revenue Code of 1986. The report
			 required by this subsection shall be submitted to the Congress.
			(d)Effective
			 date
				(1)Subsection
			 (a)The amendment made by
			 subsection (a) shall apply to requests for individual taxpayer identification
			 numbers made after the date of the enactment of this Act.
				(2)Subsection
			 (b)The amendment made by
			 subsection (b) shall apply to returns due, claims filed, and refunds paid after
			 the date of the enactment of this Act.
				
